UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
UNITED STATES OF AMERICA

                    - against -                                MEMORANDUM & ORDER
                                                                  19-CR-100 (PKC)
KHAWAJA MUHAMMAD FAROOQ,

                                Defendant.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

          On February 21, 2020, the Court denied Defendant Khawaja Farooq’s pro se motion to

withdraw his guilty plea on the record in open court. The Court now sets forth the bases for that

denial.

I.        Procedural History

          On June 3, 2019, Defendant Khawaja Farooq pled guilty to Count Two of the Indictment

pursuant to a plea agreement with the government. (See generally Guilty Plea Transcript (“Tr.”).) 1

On December 2, 2019, Defendant’s then-court-appointed counsel, Mia Eisner-Grynberg, Esq. and

Allegra Glashausser, Esq. of the Federal Defenders of New York, moved to withdraw (Dkt. 42),

which the Court granted on December 4, 2019 (see Dec. 4, 2019 Order). The next attorney

appointed by the Court, Steven Brounstein, Esq., was also permitted to withdraw after he explained

that he believed that he could not ethically file a motion to withdraw the guilty plea, as was being

requested by Defendant. (See Dkt. 44; Dec. 23, 2019 Minute Entry.) The Court then appointed a

third attorney, John Kaley, Esq., to represent Defendant; when Mr. Kaley similarly concluded that

he could not ethically file a withdrawal motion on Defendant’s behalf, the Court relieved Mr.




          1
              The Guilty Plea Transcript is not available on the Docket.
                                                           1
Kaley as Defendant’s attorney, except to serve in a limited advisory and ministerial role as shadow

counsel. (Dkt. 45; Jan. 10, 2020 Minute Entry.)

       On January 17, 2020, Defendant filed his pro se motion to withdraw his guilty plea.

(Defendant’s Motion (“Def.’s Mot.”), Dkt. 46.) After construing Defendant’s motion as requesting

an evidentiary hearing, the Court denied that request, but ordered Ms. Eisner-Grynberg to submit

an affidavit in response to Defendant’s allegations (see Jan. 24, 2020 Order), which she did, under

seal and ex parte, 2 on January 28, 2020 (Eisner-Grynberg Affidavit (“Eisner-Grynberg Aff.”), Dkt.

47). 3 The government responded to Defendant’s motion on February 14, 2020. (Government

Response in Opposition to Motion to Withdraw Plea (“Gov’t Resp.”), Dkt. 48.) The Court held

oral argument on February 21, 2020, at the conclusion of which the Court denied Defendant’s pro

se motion to withdraw his guilty plea. (See Feb. 21, 2020 Minute Entry.) The Court also found,

at oral argument, that Defendant’s repudiation of his prior statements made during the plea hearing,

admitting his guilt, were not credible.




       2
          The Court permitted the affidavit to be filed under seal and ex parte in order to protect
Defendant’s attorney-client privilege at least until the Court determined whether Defendant had
waived that privilege, in whole or part, based on his disclosure of advice provided to him by Ms.
Eisner-Grynberg and their privileged discussions, in support of his plea withdrawal motion. (See,
e.g., Def.’s Mot., Dkt. 46, at ECF 3.)
       3
          “A defendant is not entitled to an evidentiary hearing as a matter of right whenever he
seeks to withdraw his guilty plea.” United States v. Wolf, 699 F. App’x 62, 63 (2d Cir. 2017)
(summary order) (citation omitted) (finding no abuse of discretion in district court’s denial of an
evidentiary hearing because the court had “solicited affidavits from [defendant]’s two trial
attorneys in order to rule on [defendant]’s motion to withdraw his guilty plea”); see also United
States v. Bishop, 541 F. App’x 65, 66 (2d Cir. 2013) (summary order) (holding that district court
acted within its discretion in not holding an evidentiary hearing before denying defendant’s motion
to withdraw his guilty plea because “[defendant]’s conclusory assertion of his innocence was
belied by his statements made under oath during his plea allocution, which established that his plea
was knowing, voluntary, and supported by a factual basis”).
                                                  2
II.     Legal Standard

        Federal Rule of Criminal Procedure 11 places “the burden of satisfying the trial judge that

there are valid grounds for withdrawal” on a defendant who seeks to withdraw his plea. United

States v. Doe, 537 F.3d 204, 210 (2d Cir. 2008) (internal quotation marks and citation omitted). A

district court should primarily consider three factors: “(1) the amount of time that has elapsed

between the plea and the motion; (2) whether the defendant has asserted a claim of legal innocence;

and (3) whether the government would be prejudiced by a withdrawal of the plea.” Id. (citing

United States v. Couto, 311 F.3d 179, 185 (2d Cir. 2002)). “Where a motion to withdraw a plea is

premised on involuntariness,” a court should ask whether the defendant has “raise[d] a significant

question about the voluntariness of the original plea.” Id. (emphasis added) (internal quotation

marks and citation omitted).

III.    Application

        All of the relevant factors weigh against granting Defendant’s request to withdraw his

guilty plea.

        A.     Delay Between Plea and Motion

        Defendant pled guilty on June 3, 2019 (Tr. at 24:5–15) and submitted his motion to

withdraw the guilty plea seven months later, on January 17, 2020 (see Def.’s Mot., Dkt. 46).

Generally, in this Circuit, this lapse of time would usually be too long of a delay between the plea

and the motion to suggest that the guilty plea was not entered voluntarily. See United States v.

Albarran, 943 F.3d 106, 123 (2d Cir. 2019) (“The four-month lapse between his guilty plea and

his motion to withdraw the plea further supports the District Court’s exercise of discretion in

denying [defendant]’s request.”); United States v. Wolf, 699 F. App’x 62, 63–64 (2d Cir. 2017)

(summary order) (affirming district court denial of motion for evidentiary hearing and withdrawal



                                                 3
of guilty plea, partly due to the half-year delay between defendant’s plea and motion); United

States v. Gonzalez, 647 F.3d 41, 55 (2d Cir. 2011) (affirming district court denial of motion to

withdraw plea where there was a seven-month delay between the guilty plea and the motion to

withdraw); see also Doe, 537 F.3d at 213 (“[T]he timing of the defendant’s motion to withdraw

his plea severely undercuts his argument that he pleaded guilty involuntarily. Whereas a swift

change of heart may indicate a plea made in haste or confusion, the fact that the defendant waited

five months to file his motion strongly supports the district court’s finding that his plea was entered

voluntarily.” (internal quotation marks, alterations, and citations omitted)).

       Here, Defendant sought to withdraw his guilty plea more than five months after its entry.

Perhaps even more telling than the amount of time that passed is the timing of Defendant’s efforts

to withdraw his guilty plea. As previously discussed, Defendant pled guilty on June 3, 2019. He

was released on bail immediately following his plea with the government’s consent. (See June 3,

2019 Minute Entry.) It was only after Defendant was remanded for violating a condition of his

pre-sentence release in November 2019 (see Nov. 5, 2019 Order of Detention, Dkt. 36) that he

first raised the possibility of seeking to withdraw his guilty plea. That decision prompted his initial

attorneys to seek to withdraw as his counsel and prompted two additional rounds of appointed

counsel to withdraw from the case, explicitly based on their determination that they could not

ethically file the plea withdrawal motion that Defendant wanted to pursue. (Dkts. 42–45.) The

fact that Defendant only sought to withdraw his guilty plea after he was remanded bolsters the

conclusion that Defendant made a voluntary and strategic decision to plead guilty, at least in part

to better his prospects for release on bail, but then regretted that decision when he was again

remanded for alleged misconduct while on release.




                                                  4
       Thus, both the amount of time that Defendant waited before moving to withdraw his guilty

plea and the timing of that decision support the denial of his motion.

       B.      Defendant’s Claim of Innocence

       “The purpose of considering legal innocence is to [e]nsure that the defendant’s reason for

withdrawing his plea is ‘just’ and not simply a recalculation of his chances of defeating the

indictment.” United States v. Hudak, No. 02-CR-853 (JFK), 2003 WL 22170606, at *3–5

(S.D.N.Y. Sept. 19, 2003) (alteration added); see id. (rejecting plea withdrawal because

defendant’s challenge to validity of search warrant impacts strength of tactical defense rather than

legal innocence). Moreover, “[t]he self-inculpatory statements [defendant] made under oath at his

plea allocution ‘carry a strong presumption of verity,’ and the court, in reviewing the belated

claims of innocence, must draw all permissible inferences in favor of the government and against

the defendant . . . .” United States v. Maher, 108 F.3d 1513, 1530 (2d Cir. 1997) (quoting

Blackledge v. Allison, 431 U.S. 63, 74 (1977)) (finding that “the district court was . . . entitled to

reject the newly advanced innocent explanations for [defendants’] behavior and to credit instead

the evidence that had been presented at trial and in defendants’ own earlier descriptions of their

conduct”); United States v. Wilson, 828 F. Supp. 2d 679, 686 (S.D.N.Y. 2011) (holding that

defendant’s argument of legal innocence “founder[ed] because she admitted her culpability when

she pled guilty” and nowhere contended that she made false statements during her plea allocution),

aff’d, 523 F. App’x 30 (2d Cir. 2013) (summary order).

       Here, Defendant’s assertion of innocence is contradicted by all of his statements during the

lengthy and detailed plea proceeding and, in particular, by his allocution to the elements of the

extortion crime to which he pled guilty. Twice during the plea proceeding, the Court confirmed

that Defendant understood “the nature of [the] charge to which the defendant [was] pleading,” as



                                                  5
required by Fed. R. Crim. P. 11(b)(1)(G). (See Tr. at 8:20–9:18.) Defendant then allocuted to the

elements of the extortion offense charged in Count Two of the Indictment under oath, with his

attorney stipulating to two elements, neither of which Defendant disputes in this motion. 4 (Id. at

21:22–22:15.) At the conclusion of the plea proceeding, the Court found that Defendant’s

“allocution provides [] factual support for the essential elements of the offense to which he has

pled guilty,” and accepted his plea. (Id. at 24:12–14.)

       Defendant’s allocution alone weighs heavily against the Court’s finding that his plea was

not knowing. See United States v. Carr, 713 F. App’x 17, 18–19 (2d Cir. 2017) (summary order)

(finding that the defendant understood the conspiracy charge against him, as evidenced by his plea

agreement, which “contained a clear description of the charged conduct” and “clearly laid out the

elements of the conspiracy charge” (internal quotation marks and citation omitted)); Johnson v.

United States, No. 06-CR-10 (JS), 2018 WL 8335489, at *4 (E.D.N.Y. May 9, 2018) (listing

several factors as indicative that defendant’s guilty plea was knowing and voluntary); Dixon v.

United States, No. 14-CV-1223 (JS), 2018 WL 910522, at *6 (E.D.N.Y. Feb. 14, 2018) (listing

same factors as indicative that defendant’s guilty plea and appeal waiver were both knowing and

voluntary); United States v. Piparo, Nos. 16-CV-4990, 11-CR-18 (GBD), 2019 WL 3554261, at

*8 (S.D.N.Y. Aug. 5, 2019) (deciding in § 2255 motion to vacate that defendant’s ability to

articulate the elements of the crimes charged in allocution rendered plea knowing and voluntary).

Cf. United States v. Coffin, 713 F. App’x. 57, 59–60 (2d Cir. 2017) (summary order) (finding the

record inadequate to establish that defendant “was sufficiently aware of each element of [the crime




       4
         The Court clarified that Defendant was stipulating to the fact that the relationship meets
the definition of a thing of value for the purposes of 18 U.S.C. § 875(d) and that Defendant’s threat
of sending pictures in exchange for that thing of value constitutes legal extortion. (Tr. at 22:7–
12.)
                                                 6
to which he pleaded guilty]” because defendant disputed a key fact relevant to the crime throughout

the proceedings); United States v. Culbertson, 670 F.3d 183, 190–91 (2d Cir. 2012) (finding error

in the district court’s finding that a factual basis exists where the defendant actively disputed an

essential element of the charged crime).

       Now, in his motion, Defendant alleges for the first time that since the day of his arrest he

insisted to his lawyer that he was innocent and showed her evidence that the indictment was based

on lies. (Def.’s Mot., Dkt. 46, at ECF 5 1.) Although Defendant does not deny the truth or accuracy

of his plea allocution in his written motion or supporting affidavit, in response to the Court’s

questions at oral argument, Defendant baldly asserted that everything he said during his allocution

was false and that he had lied, under oath, at the plea proceeding about having committed the acts

that made him guilty of the extortion offense. However, Defendant’s conclusory claims of

innocence without “reference to corroborating facts,” Gonzalez, 647 F.3d at 54 (citation omitted),

or the presentation of new evidence, cannot override the “strong presumption of verity” afforded

to “the self-inculpatory statements [] made under oath at his plea allocution,” Maher, 108 F.3d at

1530 (internal quotation marks and citation omitted). “‘Wholly conclusory’ ‘claims of innocence’

give ‘no reason to disturb the strong presumption of verity that attaches to . . . admissions of guilt

at a plea allocution[,]’” and “bald statement[s]” by a defendant that he is not guilty of the offense

to which he pleaded guilty is not a sufficient ground to withdraw his plea. United States v.

Richards, 764 F. App’x 35, 37 (2d Cir. 2019) (summary order) (alterations omitted) (additional

citations omitted) (quoting United States v. Hirsch, 239 F.3d 221, 225 (2d Cir. 2001)); see also

Gonzalez, 647 F.3d at 54 (“A reference to corroborating facts—as opposed to a ‘bald statement’




       5
        Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
system and not the document’s internal pagination.
                                                  7
of innocence—is essential if a court is to credit a defendant’s present claims of innocence—sworn

under oath—over his prior (and now contradicted) admissions of guilt under oath.” (internal

quotation marks and citation omitted)); United States v. Deleon, No. 13-CR-0811 (ALC), 2018

WL 6528492, at *7 (S.D.N.Y. Dec. 12, 2018) (finding that “mere repetition” of claims of actual

innocence, without more, is insufficient to rise to the level of actual innocence); United States v.

Kolaczynski, No. 16-CR-0834 (NSR), 2018 WL 377342, at *2 (S.D.N.Y. Jan. 10, 2018) (finding

insufficient reason to grant defendant’s withdrawal application because, in supporting affidavit, he

merely contradicted sworn-to statements during plea allocution hearing and proffered no evidence

in support of his claim). In Maher, the defendant similarly asserted in his motion to withdraw his

plea that he “always has maintained his innocence,” yet his “own allocution [] contradicted

virtually every aspect of the explanation advanced in his motion.” 108 F.3d at 1530 (internal

quotation marks and citation omitted). There, the Circuit found that the district judge “was plainly

entitled to reject the belated claims of innocence that contradicted [defendants’] credible pleas of

guilt[.]” Id. Indeed, as discussed infra, this Court does not credit Defendant’s statements at oral

argument that his factual admissions during the plea proceeding that established his guilt to the

charged crime were lies.

       Another factor that weighs against permitting Defendant to withdraw his guilty plea is that

the evidence he argues supports his innocence was available to him at the time of the guilty plea.

Defendant claims to have shared with his attorney early on in this case taped conversations that

prove his innocence and that are also in the government’s possession. (Supporting Affidavit

Accompanying the Motion to Withdraw (“Def.’s Aff.”), Dkt. 46, at ECF 3.) When a defendant

makes factual assertions of which he was well aware when he decided to enter a guilty plea, this

“does not establish ‘legal innocence’ or provide an adequate reason to disturb his guilty plea” just



                                                 8
because the defendant may now be of the view that he might obtain a not-guilty verdict. Albarran,

943 F.3d at 123. Defendant makes no claim that this evidence is new and implies that it was

available to him before entering his guilty plea. (Def.’s Mot., Dkt. 46, at ECF 1 (“In this case

defendant from the very first day told his lawyer that he is innocent of all the charges and have

[sic] evidence to prove it.”).)

        Accordingly, Defendant has failed to demonstrate that, contrary to his guilty plea, he is

actually innocent of the crime to which he pled guilty.

        C.      Voluntariness and Coercion

        In his motion, Defendant also alleges that his plea was not voluntary and “was the result of

mental coercion overbearing the defendant’s will.” (Id.) More specifically, he states that “he was

threatened by his lawyer and the prosecutor and mentally overpowered in pleading guilty” (id. at

ECF 2) because the prosecutor threatened Defendant with fourteen years if he went to trial and his

lawyer suggested he should take the plea to avoid this lengthy sentence, so he was “basically

[coerced] and took the plea under duress to get out of prison because [he] was very stressed”

(Def.’s Aff., Dkt. 46, at ECF 3).

        A plea is “voluntary” if it is “not the product of actual or threatened physical harm, mental

coercion overbearing the defendant’s will, or the defendant’s sheer inability to weigh his options

rationally.” United States v. Gil-Guerrero, 759 F. App’x 12, 17 (2d Cir. 2018) (summary order)

(quoting United States v. Juncal, 245 F.3d 166, 172 (2d Cir. 2001)). “[S]worn testimony given

during a plea colloquy ‘carries such a strong presumption of accuracy that a district court does not,

absent a substantial reason to find otherwise, abuse its discretion in discrediting later self-serving

and contradictory testimony as to whether a plea was knowingly and intelligently made.’” United

States v. Rivernider, 828 F.3d 91, 105 (2d Cir. 2016) (quoting Juncal, 245 F.3d at 171); see also



                                                  9
United States v. Richards, 764 F. App’x 35, 38 (2d Cir. 2019) (summary order) (affirming district

court’s finding that, given defendant’s responses to the plea colloquy, he was not under duress

because he “understood what was at stake when he pled guilty”).

       “[D]efense counsel’s blunt rendering of an honest but negative assessment of appellant’s

chances at trial, combined with advice to enter the plea, [do not] constitute improper behavior or

coercion that would suffice to invalidate a plea.” Juncal, 245 F.3d at 172. Furthermore,

conclusory allegations against defense counsel, such as those leveled by Defendant, must suggest

that the attorney did “more than vigorously urge him to accept a plea agreement in a case that, in

[her] legal opinion, was hopeless.” Gil-Guerrero, 759 F. App’x at 17 (internal quotation marks

and citation omitted).

       Additionally, a plea agreement is not considered coercive when a prosecutor states “a true

recital of the scenario that would play out should the defendant choose to proceed to trial.” Doe,

537 F.3d at 212; see also United States v. Scott, 569 F. App’x 55, 57 (2d Cir. 2014) (summary

order) (“[A]ny statement by an FBI agent that [defendant] would ‘get 45 years’ would have been

an accurate description of the risk [defendant] would have taken in going to trial, and thus cannot

provide the basis for withdrawing his guilty plea.”). “[S]ignificant pressure to choose between

two unfavorable options . . . does not rise to the level of coercion sufficient to render [a

defendant’s] guilty plea involuntary.” United States v. Lam Peralta, 792 F. App’x 68, 69 (2d Cir.

2019) (summary order) (affirming the district court’s finding that an attorney who “strongly

expressed his view to [d]efendant that pleading guilty was his best option” does not constitute

counseling that is coercive).

       Here, Defendant’s allegations of coercion by the prosecution and his attorney do not exceed

what the Second Circuit has deemed non-coercive. Representations by Defendant’s attorneys or



                                                10
by the prosecution that he was facing fourteen years in prison if he went to trial were simply “a

true recital of the scenario that would play out should the defendant choose to proceed to trial,”

Doe, 537 F.3d at 212, and although Defendant may have felt “significant pressure” to choose

between “two unfavorable options,” Lam Peralta, 792 F. App’x at 69, and now regrets doing so,

the presentation of these options does not constitute coercion.

       Regarding the advice she gave Defendant as to whether to plead guilty or go to trial, Ms.

Eisner-Grynberg stated in her affidavit:

       Consistent with my standard practice in every case, when [Defendant] was
       presented with a plea offer, I discussed with him the statutory minimum and
       maximum, his guidelines range, and the possible and likely outcomes at sentencing
       upon a guilty plea. We discussed the difference in his exposure if convicted at trial,
       and my assessment of his likelihood of success on each count if he were to proceed
       at trial. 6

(Eisner-Grynberg Aff., Dkt. 47, ¶ 3.) Ms. Eisner-Grynberg also stated that, “[w]hile I cannot recall

the exact language of my advice to Mr. Farooq, the answers I provided to Your Honor’s questions

during Mr. Farooq’s June 3, 2019 plea were accurate.” (Id. ¶ 4; Tr. at 7:22–8:15 (defense counsel



       6
         Although the Court permitted Ms. Eisner-Grynberg’s affidavit to be filed ex parte in order
to protect Defendant’s attorney-client privilege, the Court deems Defendant to have waived that
privilege to the extent relevant to this motion based on his extensive reliance on, and disclosure
of, those communications in his motion. See In re Grand Jury Proceedings, 219 F.3d 175, 182
(2d Cir. 2000) (“This court has recognized that implied waiver may be found where the privilege
holder asserts a claim that in fairness requires examination of protected communications . . . In
other words, a party cannot partially disclose privileged communications or affirmatively rely on
privileged communications to support its claim or defense and then shield the underlying
communications from scrutiny by the opposing party.” (emphasis in original) (internal quotation
marks and citations omitted)); see also United States v. Caroleo, No. 17-CR-177 (ENV), 2019 WL
5869690, at *1 (E.D.N.Y. Nov. 11, 2019) (“Ordinarily, the knowing disclosure of materials
protected by the attorney-client privilege to someone other than the attorney representing that party
would be a classic waiver of the privilege.” (citation omitted)); Nat’l Immigration Project of the
Nat’l Lawyers Guild v. U.S. Dep’t of Homeland Sec., 842 F. Supp. 2d 720, 728 (S.D.N.Y. 2012)
(“[A] party can waive attorney-client privilege by making a deliberate decision to disclose
privileged materials in a forum where disclosure was voluntary and calculated to benefit the
disclosing party.” (internal quotation marks and citation omitted)).


                                                 11
confirming during plea hearing that she had discussed the matter of pleading guilty with

Defendant, that he understood his rights, that he was capable of understanding the nature of the

proceedings and competent to plead guilty, that she had advised him of the statutory maximum

and minimum sentence and fine and had discussed the effect of the Sentencing Guidelines with

him, and that she knew of no reason why he should not plead guilty).)

       Defendant’s assertion that “his lawyer assured [him] that the plea deal is for time serve[d]”

(Def.’s Mot., Dkt. 46, at ECF 1) is similarly belied by Ms. Eisner-Grynberg’s affidavit, the plea

agreement, 7 and the Court’s advisements to Defendant at the plea proceeding, all of which he

confirmed he understood. (Tr. at 14:11–15:20, 16:4–20:7 (advising Defendant of: the statutory

maximum sentence of two years; the plea agreement’s estimated Guidelines range of 41 to 51

months; the possibility that government’s and defense’s respective Guidelines estimates could be

wrong; the lack of a guarantee as to what Guidelines range the Court will apply; the possibility of

upward or downward departure from Guidelines range; his inability to retract his guilty plea if the

Guidelines range or sentence imposed is different than what Defendant hopes for or expects).)

       Furthermore, although Ms. Eisner-Grynberg confirms that she advised Defendant that he

was unlikely to be released on bail if he did not plead guilty (Eisner-Grynberg Aff., Dkt. 47, ¶ 5),

this advice does not amount to coercion. Rather, it was an opinion that Ms. Eisner-Grynberg as

counsel could reasonably—or, arguably, was obligated to—provide Defendant. From there,

Defendant was free to decide whether or not he wished to plead guilty in order to better his chances

of obtaining bail. There is no evidence, and Defendant does not even offer any, that Ms. Eisner-

Grynberg ever told, advised, or suggested to Defendant that he perjure himself during the plea



       7
         Indeed, Defendant acknowledges in his motion that “even the plea agreement stated 2
years.” (Def.’s Mot., Dkt. 46, at ECF 1.)


                                                12
proceeding or otherwise falsely admit to engaging in conduct that he did not commit. Even though

Defendant claimed at oral argument that he did, in fact, perjure himself at the plea proceeding

when he admitted to conduct constituting extortion—which suggests that he did so at Ms. Eisner-

Grynberg’s direction—the Court does not credit this post hoc repudiation of his admissions. 8

       Rather, everything in the record other than Defendant’s belated claim of coercion

demonstrates that Defendant’s guilty plea was not the product of any threat, duress, or undue or

improper pressure by his attorney or the prosecution. At the guilty plea hearing, Defendant stated,

inter alia, that he was making his plea of guilt knowingly and voluntarily, that no one had made

him any promise that was not in his plea agreement, and that no one had threatened him in any

way to compel him to accept the agreement. (Tr. at 13:20–14:3, 20:17–21:4.) Defendant affirmed

that he understood his right to a trial and all the attendant rights as described to him by the Court,

and that he was willing to give up his right to a trial and all of these other rights. (Id. at 10:1–

12:21.) Defendant also confirmed that he had discussed with his attorney how the advisory

guidelines might apply to his case, and that he was satisfied with the representation, counsel, and

advice given to him by his attorney. (Id. at 9:19–25, 16:14–17.)

       Based on the record in this matter and the Court’s rejection of Defendant’s claims of duress,

coercion, and perjury, the Court finds that Defendant acted knowingly and voluntarily when he

pled guilty and that he has truthfully admitted his guilt to the crime charged in Count Two of the

Indictment.




       8
         As the Court stated at the oral argument, this credibility determination is based on the
Court’s observation of Defendant and his statements during the oral argument, as well as the
Court’s numerous interactions with Defendant over the course of this case, which has included
multiple, protracted bail hearings and attorney-substitution proceedings—during which Defendant
was prone to impulsive and volatile outbursts.
                                                 13
        D.     Prejudice to the Government

        The prosecutor argues they would face prejudice should this motion be granted and this

case permitted to proceed to trial. (See Gov’t Resp., Dkt. 48, at 9–10.) Specifically, the

government contends:

        As the Court may recall, the government initially requested that this case be
        designated complex due in part to the large number of foreign language documents
        that needed to be translated. Although the government was diligently preparing for
        trial in the matter, including spending significant resources in translating those
        documents, the government stopped those efforts following the defendant’s guilty
        plea. Moreover, most of the witnesses in the case—including the victims named in
        the Complaint—do not live in the United States. It has been months since the plea
        was entered, and these witnesses have not only mentally and emotionally moved
        on, their memories of the events at issue in this case are also older. Indeed,
        requiring the victims to revisit these events, months after the defendant’s guilty
        plea, could result in additional trauma to the victims. Should the Court grant the
        defendant’s motion, the government would face the difficulties of having to
        reassemble its witnesses and prepare anew for trial more than a year after the
        underlying events, and will have to expend scarce and valuable resources on
        preparing for and conducting the trial.

(Id.)

        Prejudice to the government is a factor the Court may consider, see United States v. Rose,

891 F.3d 82, 85 (2d Cir. 2018), although “the Government need demonstrate prejudice only if [the

defendant] can present otherwise valid reasons for withdrawing his plea,” United States v. Cayce,

No. 04-CR-506 (LAP), 2010 WL 2106174, *15 (S.D.N.Y. May 19, 2010) (citing United States v.

Torres, 129 F.3d 710, 715 (2d Cir. 1997)). Here, even though Defendant has failed to present such

valid reasons, the Court has considered the prejudice that would result to the government if

Defendant were permitted to withdraw his guilty plea. The Court is mindful that withdrawal of

the plea, at a minimum, would further traumatize the victims, who have already endured a

rollercoaster of emotional turmoil and fear due to this case and Defendant’s ongoing conduct. See

id. at *15–16 (“The Government has at least twice arranged for witnesses to be present and testify



                                               14
at [defendant’s] trial and has twice cancelled those arrangements on [defendant]’s initiative. In

addition to the time and resources spent by the Government in making these arrangements, the

corresponding irritation caused to witnesses who would otherwise cooperate is prejudicial.”

(internal record citations omitted)).

       Prejudice to the government is therefore another factor that weighs against allowing

Defendant to withdraw his guilty plea.

IV.    Conclusion

       Defendant has failed to show a “fair and just” reason to permit the withdrawal of his guilty

plea, as required by Rule 11 and the caselaw discussed supra. Given Defendant’s allocution to all

elements of the charged crime to which he pled guilty, coupled with his failure to proffer new

information to dispel any of those elements, and his repeated confirmations at his plea hearing that

his plea was given knowingly, voluntarily, and without coercion, which remain unrebutted,

Defendant’s motion to withdraw his guilty plea to Count Two of the Indictment is denied. This

matter will proceed to sentencing.

                                                     SO ORDERED.

                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge
Dated: March 6, 2020
       Brooklyn, New York




                                                15
